Exhibit 10.48

EXECUTION

AMENDMENT NUMBER ELEVEN

to the

MASTER REPURCHASE AGREEMENT

Dated as of December 9, 2010,

among

PENNYMAC CORP., PENNYMAC MORTGAGE INVESTMENT TRUST HOLDINGS I, LLC and PENNYMAC
LOAN SERVICES, LLC

and

CITIBANK, N.A.

This AMENDMENT NUMBER ELEVEN (this “Amendment Number Eleven”) is made this 25th
day of June, 2013 (the “Effective Date” among PENNYMAC CORP. and PENNYMAC
MORTGAGE INVESTMENT TRUST HOLDINGS I, LLC (each, a “Seller” and jointly and
severally, the “Seller” or “Sellers”), PENNYMAC LOAN SERVICES, LLC (“Servicer”)
and CITIBANK, N.A. (“Buyer”), to the Master Repurchase Agreement, dated as of
December 9, 2010, among Sellers, Servicer and Buyer, as such agreement may be
amended from time to time (the “Agreement”). Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Agreement.

RECITALS

WHEREAS, Sellers and Buyer have agreed to extend the Termination Date under the
Agreement and to provide for the payment of an additional commitment fee for
such period, as more specifically set forth herein; and

WHEREAS, as of the date hereof, each Seller and Servicer represents to Buyer
that the Seller Parties are in full compliance with all of the terms and
conditions of the Agreement and each other Program Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Amendments. Effective as the Effective Date, the Agreement is hereby
amended as follows:

(a) Section 2 of the Agreement is hereby amended by adding the new definition of
“2013 Additional Commitment Fee” in the appropriate alphabetical order to read
as follows:

“2013 Additional Commitment Fee” shall have the meaning assigned to it in the
Pricing Side Letter.

(b) Section 2 of the Agreement is hereby amended by deleting the definition of
“Termination Date” in its entirety and replacing it with the following:

“Termination Date” shall mean July 25, 2013 or such earlier date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.



--------------------------------------------------------------------------------

(c) Section 4(c) of the Agreement is hereby amended by adding the following
language at the end of such section:

“In connection with the extension of the Termination Date from June 25, 2013 to
July 25, 2013, Sellers agree to pay to Buyer an additional commitment fee for
the period beginning on June 25, 2013 through July 25, 2013, equal to the 2013
Additional Commitment Fee, such payment to be made in Dollars, in immediately
available funds, without deduction, set off or counterclaim, to Buyer on or
prior to June 25, 2013. Buyer may, in its sole discretion, net all or any
portion of the 2013 Additional Commitment Fee then due and payable from the
proceeds of any Purchase Price paid to any Seller. The 2013 Additional
Commitment Fee is and shall be deemed to be fully earned and non-refundable as
of June 25, 2013.”

SECTION 2. Fees and Expenses. Sellers agree to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number Eleven (including all reasonable fees and out of pocket costs and
expenses of the Buyer’s legal counsel) in accordance with Sections 23 and 25 of
the Agreement.

SECTION 3. Representations. Each Seller and Servicer hereby represents to Buyer
that as of the date hereof, the Seller Parties are in full compliance with all
of the terms and conditions of the Agreement and each other Program Document and
no Default or Event of Default has occurred and is continuing under the
Agreement or any other Program Document.

SECTION 4. Binding Effect; Governing Law. This Amendment Number Eleven shall be
binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. THIS AMENDMENT NUMBER ELEVEN SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

SECTION 5. Counterparts. This Amendment Number Eleven may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

SECTION 6. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Eleven need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sellers, Servicer and Buyer have caused this Amendment
Number Eleven to be executed and delivered by their duly authorized officers as
of the Amendment Effective Date.

 

PENNYMAC CORP. (Seller) By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Managing Director, Treasurer PENNYMAC MORTGAGE
INVESTMENT TRUST HOLDINGS I, LLC (Seller) By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Managing Director, Treasurer PENNYMAC LOAN
SERVICES, LLC, (Servicer) By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Vice President, Treasurer CITIBANK, N.A. (Buyer
and Agent, as applicable) By:  

/s/ Peter D. Steinmetz

Name:   Peter D. Steinmetz Title:   Vice President, Citibank, N.A.

 

Acknowledged: PENNYMAC MORTGAGE INVESTMENT TRUST By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Managing Director, Treasurer

Amendment Number Eleven to Master Repurchase Agreement REIT